                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

AMANDA PENNUCCI-ANDERSON                                 CIVIL ACTION

VERSUS                                                   NO. 19-271

OCHSNER HEALTH SYSTEM                                    MAG. JUDGE WILKINSON

                                 ORDER ON MOTION

APPEARANCES: None (on the briefs)

MOTION:              Defendant’s Motion for Partial Dismissal, Record Doc. No. 18

O R D E R E D:

 XXX : DISMISSED AS MOOT. Plaintiff’s response to the motion reflects that she has
been permitted to file a Second Amended Complaint, Record Doc. No. 24, which
voluntarily deletes from her lawsuit the claims challenged by defendant’s motion.
Specifically, her Second Amended Complaint has removed any reference to or cause of
action under either 42 U.S.C. § 1981 or the Americans With Disabilities Act and any
claims for retaliation and hostile work environment. “Plaintiff does not object to the
deletion [from this case] of her claims for disability discrimination, retaliation and hostile
work environment.” Record Doc. No. 24 at p. 1. Indeed, the only causes of action
asserted in the Second Amended Complaint are a Title VII gender discrimination claim
(Count I) and a pregnancy discrimination claim under the Pregnancy Discrimination Act
(Count II) alleging that she was terminated from her employment by defendant, not for
any legitimate non-discriminatory reason, but because of her gender and pregnancy. Id.
at pp. 5, 7–9, ¶¶ 32, 42-53.
       “[A]n amended complaint supersedes and replaces an original complaint, unless
the amendment specifically refers to or adopts the earlier pleading.” McDonald v. Chief
of Police Etc., C.A. No. 17-20620, 2019 WL 3057666, at *2 (5th Cir. July 11,
2019)(citing Eubanks v. Parker Cty. Comm'rs Court, 1995 WL 10513, at *2 (5th Cir. Jan.
3, 1995)); accord King v. Dogan, 31 F.3d 344, 346 (5th Cir. 1994); Boelens v. Redman
Homes, Inc., 759 F.2d 504, 508 (5th Cir. 1985). “Once an amended pleading is
interposed, the original pleading no longer performs any function in the case.”
Bodenheimer v. Williams, C.A. No. 14-740, Record Doc. No. 44 at p. 2, (E.D. La. July
23, 2015) (Duval, J.)(quoting Thomas v. Miramar Lakes Homeowners Ass’n, 2014 WL
3897809, at *4–5 (S.D. Tex. Aug. 6, 2014)).
        Plaintiff’s Second Amended Complaint has eliminated from this lawsuit all claims
challenged by the above-referenced motion. The latest amendment stands alone and in
no way adopts or refers to her prior pleadings. Plaintiff's written response to the motion
confirms the deletion of the challenged claims. Only the two causes of action asserted in
the Second Amended Complaint remain for adjudication. Neither is addressed in the
above-referenced motion. Under these circumstances, the motion is moot. Bodenheimer,
id. at pp. 2–3.

                                                          15th day of July, 2019.
                          New Orleans, Louisiana, this _________



                                                JOSEPH C. WILKINSON, JR.
                                           UNITED STATES MAGISTRATE JUDGE




                                            2
